Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants Arguments/Amendments

The only other strain mentioned in the specification that is not excluded is DSM 32273.  However, DSM 32273 is not specifically stated in the new claim amendment.  The specification focuses on PTA-6475, ATCC PTA-4659, and DSM 32273.  There is no mention of additional strains that can be used with the invention.  After excluding PTA-6475 and ATCC PTA-4659, the only other strain with written description support in the specification is DSM 32273.
Applicants argue the following in italics, “Kahouli is cited for disclosing the inhibition of growth of colon cancer cells by L. reuteri strain NCIMB 11951.  The Office Action concedes, however, that Kahouli fails to teach or suggest treating animals in vivo (Office Action, page 12) and further concedes that Kahouli fails to teach or suggest that any of the strains disclosed therein produce histamine or diacylglycerol kinase. Examiner does agree that Kahouli involves an in-vitro process.  The in-vitro process still shows that the Lactobacillus reuteri strains are still capable of inhibiting the unwanted histamine associated cancer cells (colon cancer in the Kahouli reference) (Abstract of Kahouli).  Because of such in-vitro results, there would be strong motivation to use the Lactobacillus reteri strains taught in Kahouli in cancer treatments because of their ability to inhibit the growth of cancer cells.  Specifically the abstract of Kahouli states, “Results showed that L. reuteri NCIMB-11951, -701359, and -702656 were the most potent in producing short chain fatty acids and inhibiting Caco-2 colon cells.”
	Applicants argue that the Kahouli reference also fails to specifically state that inherent features such as the ability to produce diacylglycerol kinase or to metabolize histidine to produce histamine was not properly taught by the Kahouli reference.  However, these inherent features/characteristics were already taught by other prior art references.
	NCIMB 11951 aka DSM 20016 of the Kahouli reference was already known to have the diacylglycerol kinase gene as taught by UniProtKB-A5VJH7.  The presence of such a gene would allow the production of diacylglycerol kinase.  No evidence has been presented that shows that this particular gene is inoperable in this strain.  
Spinler teaches that NCIMB 11951/DSM 20016 has an operon with genes that encode for the metabolism of histidine into histamine.  The presence of such genes would allow for the conversion of histidine into histamine.  No evidence has been presented that shows that the genes on the operon are unable to produce histamine.
The NIH reference teaches that bacterial strains that produce histamine can be used to treat unwanted neoplasia by suppression of “chronic intestinal inflammation and inflammation associated colonic neoplasia.”  
Applicants argue the following in italics, “the NIH reference fails to mention any particular bacteria species or strain.  At best, NIH provides to the ordinary skilled person a proposal to go and research the possibility for a role that L-histidine metabolites from the gut microbiome may play in neoplasia but fails to provide the guidance sufficient for a person or ordinary skil in the art to treat an animal in vivo.  Certainly, a person of ordinary skill in the art would have understood the significant difference between killing a cell in a dish as in Kahouli and the selectively killing a cell in a whole organism.”  
	This NIH document is used to teach that histamine producing gut-bacteria can be used to treat cancerous conditions/colon cancer.  Lactobacillus reuteri NCIMB 11951/DSM 20016 is a histamine producing gut-bacteria so there is motivation for using such a probiotic to treat colon cancer because of the strain’s histamine production.  Applicants further argue that the NIH document does not contain any information on how to treat an individual using a histamine producing strain.  The NIH/1U01CA170930-01A1 reference teaches histamine producing bacteria can be used to treat cancers in mice and humans in-vivo.  The instant set of claims do not further distinguish the method of treatment from what is in the prior art reference NIH/1U01CA170930-01A1.  
Applicants argue the combination of Kahouli with the NIH document by arguing that each reference teaches treatment by a different means.  For example, the Kahouli reference teaches that L. reuteri strains produce short chain fatty acids which might play a role in colorectal cancer.  However, NIH teaches that histamine producing bacteria in the gut may be an appropriate treatment to treat colorectal cancer due to histamine production. Because of the differences in treatment, applicants argue that the Kahouli reference should not be combined with the NIH reference in a rejection.  
	Combining the Kahouli reference with the NIH reference in the same rejections is appropriate because they deal with treating forms of colorectal cancer; therefore, they target the same type of cancer.  Furthermore, the L. reuteri strain NCIMB 11951 (taught in Kahouli) can be used to target colorectal cancer cells because an additional secondary reference shows that this particular strain is also capable of histamine production.  Therefore, strain NCIMB 11951 has at least two mechanisms to target colorectal cancer which are production of fatty acids and metabolism of histidine/production of histamine.   Since the strain discussed in the rejection has both of these mechanisms/features, combining both references that teach these two features is indeed appropriate.  
Applicants argue that just because a strain has genes that encode for dagK activity and/or an operon with genes that encode for histamine production doesn’t mean that the L. reuteri strain will actually be capable of either producing dagK or histamine.  Because the genes/operon are actually present, there is a strong presumption that dagK and histamine will actually be produced.  No evidence has been provided that the dagK/histamine  genes/operon are inoperable in some strains of L. reuteri.  
Applicant argues that the strain mentioned in the rejections is L. reuteri NCIMB 11951, and that other L. reuteri strains mentioned in the Kahouli reference such as NCIMB 702655 AND NCIMB 702656 outperformed strain NCIMB 11951, and that the use of NCIMB 11951 in the rejection constitutes impermissible hindsight.  
	Examiner respectfully disagrees because the abstract of Kahouli is still showing that NCIMB 11951 still has a positive effect on preventing the growth of colon cancer cells.  The claims don’t require a specific lethal level or a particular therapeutic level.  The claims just require treatment with L. reuteri.  
	Applicants further argue that the Kahouli reference fails to teach wherein administering the lactic acid bacteria reduces the number and/or size of the tumors in a subject.  Kahouli teaches that L. reuteri strains are able to inhibit the growth of colorectal cancer cells (Abstract).  Kahouli further teaches in the abstract that such L. reuteri strains “demonstrated growth inhibition.”  If the ability of the neoplasia to proliferate is inhibited, then the neoplasia will be unable to continue to grow and/or branch off/metastasize to form more tumors.  Therefore, Kahouli is used appropriately to teach that limitation.  
The main rejections against Mishra and Thomas is that both references do not teach the deficiencies present in Kahouli, UniProtKB, Spinler, and the NIH document.  Since there is not deficiency in those references, the Mishra and Thomas references are still valid teachings.  
The specification provides limited information about the source of DSM 32273.  If applicant can provide additional information about how it differs from the other strains in the specification and NCIMB 11951, those differences will be taken into consideration.  Although deposited, that particular strain’s information is not readily available to the public.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31,33,36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Applicant claims that a lactic acid strain that produces diacylglycerol (dagK) and histamine is able to “treat or reduce the risk of histamine associated cancer and/or reduce the risk of relapse of histamine associated cancer in a subject.”  The independent claim limitation now states that “the lactic acid bacterial strain is not Lactobacillus reuteri ATCC PTA-6475 or ATCC PTA-4659.”  
The claim is broad because it encompasses all lactic acid bacteria that produce dag K and histamine.  However, the specification only mentions 3 strains which are L. reuteri strains.  The new claim limitation now knocks out 2 of these strains (PTA-6475 and PTA-4659).  Therefore, the only strain left is DSM 32273.  No other lactic acid bacterial strains are described in the specification to treat histamine associated cancers.  This problem can be corrected by making DSM 32273 the strain used.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-31,36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kahouli “Screening and In-Vitro Analysis of Lactobacillus reuteri Strains for Short Chain Fatty Acids Production, Stability, and Therapeutic Potentials in Colorectal Cancer” J Bioequiv (Available online December 2014), in view of UniProtKB-A5VJH7, Spinler “From Prediction to Function Using Evolutionary Genomics:  Human-Specific Ecotypes of Lactobacillus reuteri have Diverse Probiotic Functions” Genome Biol Evol 6(7): 1772-1789, and NIH 1U01CA170930-01A1
Kahouli et al. teaches that strains such Lactobacillus reuteri could be used to inhibit growth of colon cancer cells; some Lactobacillus reuteri strains are also believed to “excrete components with protective properties against colon cancer causing factors….they can release anti-carcinogenic compounds, and promote balanced bacterial growth in the colon to produce greater quantities of short chain fatty acids such as acetate, propionate, and butyrate all which have anti-cancer properties (Page 1).  One such strain that is able to successfully produce helpful short chain fatty acids and inhibit colon cancer cell growth is L reuteri strain NCIMB 11951.
Wherein administering the histamine producing lactic acid bacterial strain reduces number and/or size of tumors in the subject.  The reference states, “we propose that amino acid metabolites derived from the human microbiome suppress neoplasia by inhibiting mucosal inflammation and cell proliferation” (1st Paragraph).  
The Kahouli reference does not specifically state that this strain produces histamine and has diacylglycerol kinase.  However, at the time of applicants’ filing, these inherent characteristics were already known.  
L. reuteri strain NCIMB 11951 is also deposited in the German DSM depository as strain DSM 20016.  In 2007, the strain’s diacylglycerol kinase sequence was uploaded into UniProtkB (See reference UniProtKB-A5VJH7).  The presence of diacyglycerol kinase is also an inherent feature of the strain.  It has the gene so it is able to excrete diacylglycerol kinase, releasing it into the environment.
Spinler teaches this strain has the operon that is capable of producing histamine (Page 1783, “Histamine Production by L. reuteri Clade II Strains Corresponds with Anti-Inflammatory Properties).  This reference teaches that histamine production is an inherent feature of Lactobacillus NCIMB 11951/DSM 20016 as in instant Claims 28-29, 30, 36
The Kahouli reference tests the effects of Lactobacillus reuteri in an in-vitro system used to treat cancer.  Kahouli does not discuss using such gut microbes to treat animals in-vivo.  However, using such a strain and its metabolites to treat colon cancer in-vivo would have been obvious based on the teachings of 1U01CA170930-01A1 states that such gastrointestinal bacterial can be potentially used to treat cancer in mice and humans in-vivo as in instant Claim 28.  
The L reuteri strain taught in Kaouli has diacylglycerol kinase activity and also produces histamine as well.  It appears to be the same strain as DSM 32273 as in instant Claim 37.
Wherein the histamine-associated cancer is an inflammation associated colorectal cancer (1st Paragraph) as in instant Claims 29 and 31.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kahouli “Screening and In-Vitro Analysis of Lactobacillus reuteri Strains for Short Chain Fatty Acids Production, Stability, and Therapeutic Potentials in Colorectal Cancer” J Bioequiv (Available online December 2014), in view of UniProtKB-A5VJH7, Spinler “From Prediction to Function Using Evolutionary Genomics:  Human-Specific Ecotypes of Lactobacillus reuteri have Diverse Probiotic Functions” Genome Biol Evol 6(7): 1772-1789, and NIH 1U01CA170930-01A1, and Mishra “Prospective of Colon Cancer Treatments and Scope for Combinatorial Approach to Enhanced Cancer Cell Apoptosis” Crit Rev Oncol Hematol. 2013 June; 86(3): 232-250.

Kahouli, UniProtKB-A5VJH7, Spinler, and NIH 1U01CA170930-01A1 apply as above.  None of these references cited above teach that histamine associated cancers such as colon cancer can be treated with chemotherapy and/or radiation.  However, at the time of applicants’ filing, it would have been obvious to have used these two additional treatments with the lactic acid bacteria strains based on the teachings of Mishra.  In the abstract, Mishra teaches that a histamine associated cancer like colon cancer can best be combatted by combining techniques such as surgery, chemotherapy, radiation, etc. with other useful forms of therapy (Abstract) in order improve success against colon cancer (a histamine associated cancer) as in instant Claims 33
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kahouli “Screening and In-Vitro Analysis of Lactobacillus reuteri Strains for Short Chain Fatty Acids Production, Stability, and Therapeutic Potentials in Colorectal Cancer” J Bioequiv (Available online December 2014), in view of UniProtKB-A5VJH7, Spinler “From Prediction to Function Using Evolutionary Genomics:  Human-Specific Ecotypes of Lactobacillus reuteri have Diverse Probiotic Functions” Genome Biol Evol 6(7): 1772-1789, and NIH 1U01CA170930-01A1, Thomas et al. “Histamine derived from Probiotic Lactobacillus reuteri suppresses TNF via modulation of PKA and ERK Signaling” Am J Physiol Gastrointest Liver Physiol 299: (2010) 
Kahouli, UniProtKB-A5VJH7, Spinler, and NIH 1U01CA170930-01A1 apply as above.  The references do not teach selecting for specific strains of L. reuteri.  However, at the time of applicants invention, Thomas had taught that histamine producing lactic acid strains could be detected by detecting an active histidine operon containing several genes involved in histamine production (Page 2, second to the last paragraph on the left side).  An artisan would have been motivated use the teachings of Thomas in order to select a Lactobacillus strain successfully able to produce histamine and thus able to treat histamine associated disorders like cancer.  
Thomas does not teach selecting these strains based on their ability to produce diacylglycerol kinase.  However, it would have been obvious to have used diacylglycerol kinase as another selection marker because the UniProtKB-A5VJH7 sequence provided teaches that the dag K gene is present in a well-known lactic acid bacteria histamine producing strain (Lactobacillus reuteri DSM20016).  Since the UniProtKB-A5BJH7 sequence proves that this gene is present in a desired Lactobacillus reuteri strain, it would have been obvious to have used dag K as a marker to detect this particular strain. Since the gene is present in such a strain, it is assumed that the microorganism is capable of producing diacylglycerol kinase.  Thus, it would have been obvious to have used both dag K and histamine production as a marker to detect Lactobacillus reuteri strains when looking for the claimed strain.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Conclusion
All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657